                                              Case 4:21-cv-02372-JST Document 7 Filed 04/22/21 Page 1 of 5




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        RANDY DEWAYNE PITTMAN,                            Case No. 21-cv-02372-JCS
                                                         Plaintiff,                           ORDER TO SHOW CAUSE WHY
                                   8
                                                                                              CASE SHOULD NOT BE DISMISSED
                                                   v.
                                   9
                                                                                              ORDER DENYING WITHOUT
                                  10        FEDERAL BUREAU OF                                 PREJUDICE MOTION TO APPOINT
                                            INVESTIGATION, et al.,                            COUNSEL
                                  11                     Defendants.                          Re: Dkt. Nos. 1, 2
                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiff Randy Pittman, pro se, has filed a petition for return of property seized pursuant to
                                  15   a warrant issued and executed in Alabama. The Court separately granted Pittman’s application to
                                  16   proceed in forma pauperis and now reviews the sufficiency of his petition under 28 U.S.C.
                                  17   § 1915(e)(2)(B). For the reasons discussed below, Pittman is ORDERED TO SHOW CAUSE
                                  18   why this case should not be dismissed, by filing a response to this order no later than May 20,
                                  19   2021. If Pittman does not respond to this order by that date, the case will be reassigned to a
                                  20   United States district judge with a recommendation that it be dismissed without leave to amend,
                                  21   but without prejudice to Pittman pursuing relief in an appropriate forum.
                                  22            Pittman’s motion for appointment of counsel is DENIED without prejudice to renewing
                                  23   the motion if Pittman can cure the defects identified in this order and the Court determines that the
                                  24   case should proceed.
                                  25   II.      ALLEGATIONS OF THE PETITION
                                  26            Pittman alleges that on December 8, 2020, the U.S. Attorney for the Northern District of
                                  27   California obtained a search warrant for property located in Alabama from the Honorable Herman
                                  28   Johnson, Jr., a magistrate judge of the U.S. District Court for the Northern District of Alabama.
                                              Case 4:21-cv-02372-JST Document 7 Filed 04/22/21 Page 2 of 5




                                   1   Pet. (dkt. 1) ¶ 2. Agents of the Federal Bureau of Investigation (“FBI”) conducted a search on

                                   2   December 15, 2020, and although they did not discover controlled substances, they seized a

                                   3   number of items including laptops, cellular telephones, documents, and baseball cards. Id. ¶¶ 3,

                                   4   16–18, 20. Pittman asserts that he needs some of the material that the FBI seized—including a

                                   5   laptop, documents, media devices, a telephone, and printers—in order to comply with the terms of

                                   6   his federal criminal probation and defend himself in ongoing legal proceedings. Id. ¶¶ 15, 19–20,

                                   7   27–29, 37. Some but not all of the property at issue was listed on a Notice of Seizure and

                                   8   Initiation of Administrative Forfeiture Proceedings that the FBI provided to Pittman. Id. ¶¶ 21–22.

                                   9   III.     ANALYSIS
                                  10            A.   Legal Standard for Review Under § 1915
                                  11            Where a plaintiff is found to be indigent under 28 U.S.C. § 1915(a)(1) and is granted leave

                                  12   to proceed in forma pauperis, courts must engage in screening and dismiss any claims which:
Northern District of California
 United States District Court




                                  13   (1) are frivolous or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek

                                  14   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

                                  15   Marks v. Solcum, 98 F.3d 494, 495 (9th Cir. 1996). Rule 8(a)(2) of the Federal Rules of Civil

                                  16   Procedure provides that a pleading must contain a “short and plain statement of the claim showing

                                  17   that the pleader is entitled to relief.” A complaint that lacks such statement fails to state a claim

                                  18   and must be dismissed.

                                  19            In determining whether a plaintiff fails to state a claim, the court assumes that all factual

                                  20   allegations in the complaint are true. Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th

                                  21   Cir. 1995). However, “the tenet that a court must accept a complaint’s allegations as true is

                                  22   inapplicable to legal conclusions” and to “mere conclusory statements.” Ashcroft v. Iqbal, 556

                                  23   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The pertinent

                                  24   question is whether the factual allegations, assumed to be true, “state a claim to relief that is

                                  25   plausible on its face.” Id. (citing Twombly, 550 U.S. at 570).

                                  26            Where the complaint has been filed by a pro se plaintiff, as is the case here, courts must

                                  27   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.

                                  28   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted). “A district court should not dismiss a
                                                                                           2
                                           Case 4:21-cv-02372-JST Document 7 Filed 04/22/21 Page 3 of 5




                                   1   pro se complaint without leave to amend unless ‘it is absolutely clear that the deficiencies of the

                                   2   complaint could not be cured by amendment.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                   3   2012) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203−04 (9th Cir. 1988) (per curiam)).

                                   4          B.    Return of Property Under § 983(f)
                                   5          A claimant may obtain the immediate release of property that is subject to civil forfeiture

                                   6   proceedings (pending a resolution of those proceedings) upon a showing that certain substantive

                                   7   conditions are met and the balance of equities favors allowing the property to remain in custody of

                                   8   the claimant rather than the government pending trial. See 18 U.S.C. § 983(f); United States v.

                                   9   Various Gold, Silver & Coins, 916 F. Supp. 2d 1182, 1184–85 (D. Or. 2013). Some of the

                                  10   procedural requirements for such a claim are as follows:

                                  11                  To seek release of property under § 983(f), the claimant “must request
                                                      possession of the property from the appropriate official” in a demand
                                  12                  that sets forth how the five § 983(f)(1) requirements are met. 18
Northern District of California




                                                      U.S.C. § 983(f)(2) (emphasis added). Only if the property is not
 United States District Court




                                  13                  released by the appropriate official within fifteen days may the
                                                      claimant file a petition for return of the property in the district court
                                  14                  in which the forfeiture complaint was filed. Id. § 983(f)(3)(A). That
                                                      petition must set forth “the steps the claimant has taken to secure the
                                  15                  release of the property from the appropriate official” as well as the
                                                      basis on which the § 983(f)(1) requirements are met. Id.
                                  16                  § 983(f)(3)(B).
                                  17   Various Gold, 914 F. Supp. 2d at 1185. The petition must be filed “in the district court in which

                                  18   the complaint has been filed or, if no complaint has been filed, in the district court in which the

                                  19   seizure warrant was issued or in the district court for the district in which the property was seized.”

                                  20   18 U.S.C. § 983(f)(3)(A).

                                  21          The only other legal authority cited in Pittman’s petition, 28 C.F.R. § 8.15, largely

                                  22   parallels the requirements of § 983(f).

                                  23          C.    Pittman Has Not Shown Entitlement to Relief
                                  24          Here, Pittman has not addressed whether he made a request to the appropriate official as

                                  25   required by § 983(f)(2), or filed a claim as instructed in the Notice of Seizure attached to his

                                  26   petition. Pittman’s petition includes as an attachment a lengthy “Challenge” stating reasons he

                                  27   believes the FBI should return the property at issue, signed Pittman and other residents of the

                                  28   property that was searched, but Pittman does say whether he sent the “Challenge” to any official
                                                                                         3
                                             Case 4:21-cv-02372-JST Document 7 Filed 04/22/21 Page 4 of 5




                                   1   before filing it with the Court.

                                   2           Even if Pittman previously made a request as required by § 983(f)(2), this Court does not

                                   3   appear to be the correct forum under § 983(f)(3)(A). Pittman has not asserted that the United

                                   4   States filed a complaint for forfeiture of the property at issue in this Court, and the Court is not

                                   5   aware of any such complaint having been filed. If a complaint has been filed in some other

                                   6   district, Pittman must file his petition there. If no complaint has been filed, he must file his

                                   7   petition “in the district court in which the seizure warrant was issued or in the district court for the

                                   8   district in which the property was seized.” 18 U.S.C. § 983(f)(3)(A). For this case, that appears to

                                   9   be the U.S. District Court for the Northern District of Alabama.

                                  10           Finally, some of the property Pittman seeks returned is not listed in the FBI’s Notice of

                                  11   Seizure, and thus does not appear to be the subject of any forfeiture proceedings to which the

                                  12   procedures of § 983(f) and § 8.15 would apply. If Pittman seeks the return of property seized
Northern District of California
 United States District Court




                                  13   pursuant to a warrant but not subject to forfeiture proceedings, the most appropriate procedure is

                                  14   likely a motion under Rule 41(g) of the Federal Rules of Criminal Procedure, which reads as

                                  15   follows:

                                  16                  Motion to Return Property. A person aggrieved by an unlawful search
                                                      and seizure of property or by the deprivation of property may move
                                  17                  for the property’s return. The motion must be filed in the district
                                                      where the property was seized. The court must receive evidence on
                                  18                  any factual issue necessary to decide the motion. If it grants the
                                                      motion, the court must return the property to the movant, but may
                                  19                  impose reasonable conditions to protect access to the property and its
                                                      use in later proceedings.
                                  20
                                  21   Fed. R. Crim. P. 41(g). Since this is not the district where Pittman’s property was seized, his

                                  22   petition in this Court cannot be saved by construing it as a motion under Rule 41(g).

                                  23   IV.     CONCLUSION
                                  24           For the reasons discussed above, Pittman is ORDERED TO SHOW CAUSE why this case

                                  25   should not be dismissed as frivolous and for failure to state a claim on which relief may be

                                  26   granted, by filing no later than May 20, 2021 either: (1) an amended petition or complaint; or (2) a

                                  27   response arguing why his current petition is sufficient. Because it is not clear that the case can

                                  28   proceed in this Court, Pittman’s motion to appoint counsel is DENIED without prejudice.
                                                                                          4
                                           Case 4:21-cv-02372-JST Document 7 Filed 04/22/21 Page 5 of 5




                                   1          Any amended petition or complaint must include the caption and civil case number used in

                                   2   this order (21-cv-02373). Because an amended pleading completely replaces the previous

                                   3   pleading, any amendment may not incorporate claims or allegations of Pittman’s original petition

                                   4   by reference, but instead must include all of the facts and claims Pittman wishes to present and all

                                   5   of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

                                   6          Pittman, who is not represented by counsel, is encouraged to contact the Federal Pro Bono

                                   7   Project’s Pro Se Help Desk for assistance as he continues to pursue this case. Lawyers at the Help

                                   8   Desk can provide basic assistance to parties representing themselves but cannot provide legal

                                   9   representation. Although in-person appointments are not currently available due to the COVID-19

                                  10   public health emergency, Pittman may contact the Help Desk at (415) 782-8982 or

                                  11   FedPro@sfbar.org to schedule a telephonic appointment.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 22, 2021

                                  14                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  15                                                   Chief Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        5
